UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: December 31 Date of reporting period: September 29, 2006 Item 1. Schedule of Investments Real Estate Securities Fund Schedule of Investments As of September 29, 2006 (unaudited) Real Estate Securities Fund Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value Consumer Discretionary (2.5%) 5,600 Essex Property Trust, Inc. $679,840 19,000 Hilton Hotels Corporation $529,150 13,800 Extra Space Storage, Inc. 238,878 1 InterContinental Hotels 11,300 Federal Realty Investment Trust 839,590 Group plc 9 4,967 FelCor Lodging Trust, Inc. 99,588 16,068 Starwood Hotels & Resorts 2,500 First Industrial Realty Worldwide, Inc. 918,929 Trust, Inc. * 110,000 Total Consumer 6,500 First Potomac Realty Trust * 196,430 Discretionary 7,000 Forest City Enterprises * 380,100 38,000 General Growth Properties, Inc. 1,810,700 Financials (94.7%) 5,000 Glenborough Realty Trust, Inc. * 128,650 5,200 Acadia Realty Trust 132,600 4,500 Glimcher Realty Trust 111,510 8,500 Alexandria Real Estate 3,900 GMH Communities Trust 49,218 Equities, Inc. * 797,300 7,500 Health Care Property 17,000 AMB Property Corporation 936,870 Investors, Inc. * 232,875 5,062 American Campus 3,500 Health Care REIT, Inc. 140,035 Communities, Inc. 129,132 4,500 Healthcare Realty Trust, Inc. * 172,845 13,000 Apartment Investment & 3,500 Heritage Property Management Company 707,330 Investment Trust * 127,610 36,200 Archstone-Smith Trust - 1,970,728 5,000 Hersha Hospitality Trust * 48,000 17,500 Avalonbay Communities, Inc. 2,107,000 9,000 Highwoods Properties, Inc. 334,890 12,500 BioMed Realty Trust, Inc. 379,250 6,500 Home Properties, Inc. 371,540 23,500 Boston Properties, Inc. 2,428,490 5,000 Hospitality Properties Trust 236,000 19,981 Brandywine Realty Trust 650,382 85,983 Host Marriott Corporation 1,971,590 8,000 BRE Properties, Inc. 477,840 9,500 HRPT Properties Trust 113,525 25,300 Brookfield Properties 6,500 Innkeepers USA Trust 105,885 Corporation 893,596 5,300 iStar Financial, Inc. 221,010 11,500 Camden Property Trust 874,115 7,000 Kilroy Realty Corporation 527,380 5,500 CBL & Associates 33,400 Kimco Realty Corporation 1,431,858 Properties, Inc. * 230,505 6,000 Kite Realty Group Trust 102,240 3,200 Cedar Shopping Centers, Inc. * 51,744 6,600 LaSalle Hotel Properties 286,044 3,500 Colonial Properties Trust 167,335 10,800 Liberty Property Trust * 516,132 14,000 Corporate Office 14,500 Macerich Company 1,107,220 Properties Trust 626,640 9,800 Mack-Cali Realty Corporation 507,640 5,500 Cousins Properties, Inc. * 188,155 11,000 Maguire Properties, Inc. 448,140 10,038 Crescent Real Estate Equities 7,000 Medical Properties Trust, Inc. 93,730 Company 218,929 3,917 Mid-America Apartment 18,000 Developers Diversified Communities, Inc. 239,799 Realty Corporation 1,003,680 1,500 Mills Corporation 25,065 6,500 Digital Realty Trust, Inc. - 203,580 11,000 Nationwide Health 11,500 Duke Realty Corporation 429,525 Properties, Inc. * 294,140 3,800 EastGroup Properties, Inc. 189,468 7,500 New Plan Excel Realty 4,000 Entertainment Properties Trust * 197,280 Trust, Inc. * 202,875 7,500 Equity Inns, Inc. 119,400 3,900 Newcastle Investment 3,400 Equity Lifestyle Properties, Inc. 155,414 Corporation * 106,899 38,000 Equity Office Properties Trust 1,510,880 7,500 Omega Healthcare 5,500 Equity One, Inc. * 131,835 Investors, Inc. 112,575 45,000 Equity Residential REIT 2,276,100 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Real Estate Securities Fund Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value Financials  continued 1,100 St. Joe Company $60,357 7,500 Pan Pacific Retail 11,500 Strategic Hotel Capital, Inc. 228,620 Properties, Inc. $520,650 9,700 Sunstone Hotel Investors, Inc. 288,284 4,000 Pennsylvania Real Estate 5,000 Tanger Factory Outlet Investment Trust * 170,280 Centers, Inc. * 178,100 8,200 Post Properties, Inc. 389,664 8,500 Taubman Centers, Inc. 377,570 47,008 ProLogis Trust 2,682,276 22,200 Trizec Properties, Inc. 641,802 2,800 PS Business Parks, Inc. 168,840 30,000 United Dominion Realty 19,188 Public Storage, Inc. 1,649,976 Trust, Inc. * 906,000 2,000 Realty Income Corporation 49,420 12,000 U-Store-It Trust 257,520 17,000 Reckson Associates 21,000 Ventas, Inc. 809,340 Realty Corporation 727,600 23,000 Vornado Realty Trust 2,507,000 15,500 Regency Centers Corporation 1,065,780 6,500 Weingarten Realty Investors * 279,630 9,000 Senior Housing Property Trust 192,060 Total Financials 41,400 Simon Property Group, Inc. 3,751,668 12,000 SL Green Realty Corporation 1,340,400 Total Common Stock 2,500 Sovran Self Storage, Inc. 138,875 (cost $47,942,944) 10,000 Spirit Finance Corporation 116,100 Interest Maturity Shares Collateral Held for Securities Loaned (7.5%) Rate (+) Date Value 4,290,965 Thrivent Financial Securities Lending Trust 5.320% N/A $4,290,965 Total Collateral Held for Securities Loaned (cost $4,290,965) Interest Maturity Shares Short-Term Investments (3.2%) Rate (+) Date Value 1,860,992 Thrivent Money Market Fund 5.040% N/A $1,860,992 Total Short-Term Investments (at amortized cost) Total Investments (cost $54,094,901) 107.9% Other Assets and Liabilities, Net (7.9%) Total Net Assets 100.0% * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Ω Denotes investments purchased on a when-issued basis. ± Designated as cover for long settling trades. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $7,915,100 Gross unrealized depreciation (4,995) Net unrealized appreciation (depreciation) $7,910,105 Cost for federal income tax purposes $54,094,901 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 T HRIVENT M UTUAL F UNDS N OTES TO S CHEDULE OF I NVESTMENTS September 29, 2006 (unaudited) SIGNIFICANT ACCOUNTING POLICIES Valuation of Investments  Securities traded on U.S. or foreign securities exchanges or included in a national market system are valued at the official closing price at the close of each business day. Over-the-counter securities and listed securities for which no price is readily available are valued at the current bid price considered best to represent the value at that time. Security prices are based on quotes that are obtained from an independent pricing service approved by the Board of Trustees. The pricing service, in determining values of fixed-income securities, takes into consideration such factors as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, and other yield and risk factors it deems relevant in determining valuations. Securities which cannot be valued by the approved pricing service are valued using valuations obtained from dealers that make markets in the securities. Exchange listed options and futures contracts are valued at the last quoted sales price. Mutual Funds are valued at the net asset value at the close of each business day. For all Funds other than the Money Market Fund, short-term securities with maturities of 60 days or less are valued at amortized cost. Securities held by the Money Market Fund are valued on the basis of amortized cost (which approximates market value), whereby a portfolio security is valued at its cost initially, and thereafter valued to reflect a constant amortization to maturity of any discount or premium. The Money Market Fund and the Funds investment adviser follow procedures necessary to maintain a constant net asset value of $1.00 per share. All securities for which market values are not readily available or deemed unreliable are appraised at fair value as determined in good faith under the direction of the Board of Trustees. Fair Valuation of International Securities  Because many foreign markets close before the U.S. markets, events may occur between the close of the foreign market and the close of the U.S. markets that could have a material impact on the valuation of foreign securities. The Funds, under the supervision of the Board of Trustees, evaluates the impacts of these events and may adjust the valuation of foreign securities to reflect the fair value as of the close of the U.S. markets. The Board of Trustees has authorized the Funds investment adviser to make fair valuation determinations pursuant to policies approved by the Board of Trustees. Options  All Funds, with the exception of the Money Market Fund, may buy put and call options and write covered put and call options. The Funds intend to use such derivative instruments as hedges to facilitate buying or selling securities or to provide protection against adverse movements in security prices or interest rates. The Funds may also enter into options contracts to protect against adverse foreign exchange rate fluctuations. Option contracts are valued daily and unrealized appreciation or depreciation is recorded. A Fund will realize a gain or loss upon expiration or closing of the option transaction. When an option is exercised, the proceeds upon sale for a written call option or the cost of a security for purchased put and call options is adjusted by the amount of premium received or paid. The writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. Financial Futures Contracts  Certain Funds may use futures contracts to manage the exposure to interest rate and market fluctuations. Gains or losses on futures contracts can offset changes in the yield of securities. When a futures contract is opened, cash or other investments equal to the required initial margin deposit are held on deposit with and pledged to the broker. Additional securities held by the Funds may be earmarked as collateral for open futures contracts. The futures contracts daily change in value (variation margin) is either paid to or received from the broker, and is recorded as an unrealized gain or loss. Investments in High-Yielding Securities  The High Yield Fund and Diversified Income Plus Fund invest primarily in high-yielding fixed-income securities. Each of the other Funds, except the Municipal Bond Fund and Money Market Fund, may also invest in high-yielding securities. These securities will typically be in the lower rating categories or will be non-rated and generally will involve more risk than securities in the higher rating categories. Lower rated or unrated securities are more likely to react to developments affecting market risk and credit risk than are more highly rated securities, which react primarily to movements in the general level of interest rates. Investments in Options and Futures Contracts  The movement in the price of the security underlying an option or futures contract may not correlate perfectly with the movement in the prices of the portfolio securities being hedged. A lack of correlation could render the Funds hedging strategy unsuccessful and could result in a loss to the Fund. In the event that a liquid secondary market would not exist, the Fund could be prevented from entering into a closing transaction, which could result in additional losses to the Fund. 3 Item 2. Controls and Procedures (a)(i) Registrant's President and Treasurer have concluded that registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) There has been no change in registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrant's internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 27, 2006 THRIVENT MUTUAL FUNDS By: /s/ Pamela J. Moret Pamela J. Moret President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: November 27, 2006 By:
